DETAILED ACTION
	This Office action is in response to the amendment filed 7 April 2021.  By this amendment, claims 1, 2, 7, and 8 are amended.  Claims 1-13 are currently pending; claim 2 stands withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8 is objected to because of the following informalities:  incorrect grammar, line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the mask layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0042386 A1 to Cea et al. (hereinafter “Cea”).
Regarding claim 1, Cea (Figs. 4-5) discloses a method of manufacturing a semiconductor device, comprising: 
forming a fin structure 410 on a substrate (Fig. 4B); 
412 on the substrate having the fin structure formed thereon, and patterning the supporting layer into a supporting portion extending from a surface of the substrate to a surface of the fin structure and thereby physically connecting the fin structure to the substrate (Fig. 4C); 
removing a portion of the fin structure, to form at least one nanowire 404 spaced apart from the substrate (¶¶ 0051-52); and 
growing a semiconductor layer/semiconductor layers with respective one of the at least one nanowire as a seed layer (¶ 0057; Fig. 5),
wherein the at least one nanowire comprises Si, and the at least one semiconductor layer comprises Ge, SiGe, or a III-V compound semiconductor (¶¶ 0053, 57). 
Regarding claim 3, Cea (Figs. 4-5) discloses the method according to claim 1, wherein the fin structure 410 comprises a stack of sacrificial layer(s) 402/406 and nanowire material layer(s) 404/408 alternately stacked on the substrate (Fig. 4B). 
Regarding claim 4, Cea (Figs. 4-5) discloses the method according to claim 3, wherein forming a fin structure comprises: patterning the nanowire material layer(s) and the sacrificial layer(s) sequentially into a fin structure (Figs. 4A-B). 
Regarding claim 5, Cea (Figs. 4-5) discloses the method according to claim 3, wherein removing a portion of the fin structure comprises: selectively removing the sacrificial layer(s) (¶¶ 0051-52). 
Regarding claim 6, Cea (Figs. 4-5) discloses the method according to claim 1, wherein the semiconductor layer is grown by a selective growth method (¶ 0057). 
Regarding claim 7, as best understood, Cea (Figs. 4-5) discloses the method according to claim 1, further comprising: forming an isolation layer 520, isolating the semiconductor layer closest to the substrate, on the substrate to expose the respective semiconductor layer(s) (Fig. 5); and forming a gate stack 522 intersecting the semiconductor layers on the isolation layer (Fig. 5). 
Regarding claim 8, Cea (Figs. 4-5) discloses the method according to claim 7, wherein when forming the isolation layer 520, a portion of the isolation layer between the semiconductor layer closest to the substrate and the substrate and portions between the respective semiconductor layer(s) are remained to serve as the mask layer (Figs. 5). 
Regarding claim 10, Cea (Figs. 4-5) discloses the method according to claim 1, wherein patterning into a supporting portion 412 comprises: forming a mask to shield a portion of the supporting layer, wherein the mask extends on the fin structure 410 beyond an extent of the fin structure in a direction perpendicular to a longitudinal direction of the fin structure, and the mask covers only a fraction of a length of the fin structure in the longitudinal direction; selectively removing a portion of the supporting layer which is not shielded; and removing the mask (¶ 0050; Fig. 4C). 
Regarding claim 11, Cea (Figs. 4-5) discloses the method according to claim 10, wherein forming a mask comprises: covering either one or both of opposite ends of the fin structure with the mask or covering the middle of the fin structure with the mask (¶ 0050; Fig. 4C - 412 remains after patterning and etching, thus the mask “cover[s] one or both of opposite ends of the fin structure” as recited in the claim). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cea.
Regarding claim 12, Then discloses the method according to claim 10, wherein forming a supporting layer comprises: depositing an oxide layer in a substantially conformal manner (¶ 0050) and depositing an interlayer dielectric layer (¶ 0051), however fails to expressly disclose further depositing a nitride layer in sequence in a substantially conformal manner.  Cea does disclose nitride as a suitable material for use in dielectric layers (¶ 0039), thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nitride in the interlayer dielectric layer of Cea for the purpose of providing an art recognized material known to be suitable for use dielectric layers (see ¶ 0039).  
Regarding claim 13, Cea discloses the method according to claim 12, however fails to expressly disclose wherein the oxide layer has a thickness of about 1-10 nm and the nitride layer has a thickness of about 2-15 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to provide the above thicknesses, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the layer thicknesses are considered result effective variables because they affect overall dimensions of the device.  Thus the ordinary artisan would have been motivated to modify the layer thicknesses for the purpose of adjusting the overall size of the device to meet design requirements. 

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: dependent claim 9 recites, inter alia, forming a gate dielectric layer at least partially surrounding a periphery of respective one of the semiconductor layer(s); and forming a gate conductor layer on the isolation layer.  These limitations, in combination with the remaining limitations of the dependent claim, base claim, and any intervening claims, are not anticipated or rendered obvious by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
19 June 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813